t c summary opinion united_states tax_court derrick elkins petitioner v commissioner of internal revenue respondent docket no 6262-03s filed date derrick elkins pro_se amy dyar seals for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for the taxable_year and dollar_figure for the taxable_year after concessions by respondent the issues for decision are whether petitioner is entitled to dependency_exemption deductions for and whether petitioner is entitled to head-of-household filing_status for and whether petitioner is entitled to child tax_credits for and whether petitioner is entitled to a credit for child and dependent care expenses of dollar_figure for and whether petitioner is entitled to charitable_contribution deductions of dollar_figure for and dollar_figure for some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in charlotte north carolina respondent concedes that of the dollar_figure claimed by petitioner for the taxable_year petitioner is entitled to a charitable_contribution_deduction of dollar_figure respondent further concedes that petitioner is entitled to a charitable_contribution_deduction of dollar_figure for the taxable_year respondent determined that petitioner was entitled to a filing_status of married_filing_separately for the and taxable years respondent determined that petitioner was entitled to the standard_deduction for and since after respondent’s disallowance of charitable_contribution deductions in the notice_of_deficiency the standard_deduction was greater than the claimed itemized_deductions for the corresponding taxable_year petitioner filed federal_income_tax returns for taxable years and in each return petitioner filed as a head_of_household and claimed dependency_exemption deductions for petitioner claimed dependency_exemption deductions for jaleshia stackhouse jaleshia caletta pressley ms pressley and tyra postles tyra jaleshia is petitioner’s daughter who was years old in and who lived with petitioner during the years in issue petitioner described ms pressley as a friend who wa sec_32 years old in and who along with tyra moved in with petitioner for about months starting after date ms pressley is the biological mother of tyra who was born date for petitioner claimed dependency_exemption deductions for sabrina stackhouse ms stackhouse and jaleshia ms stackhouse who wa sec_31 years old in is the biological mother of jaleshia she moved in with petitioner sometime after date petitioner testified that he was not married to ms stackhouse during the relevant taxable years according to respondent no one else other than petitioner claimed the dependency_exemption deductions with respect to jaleisha ms pressley or tyra for the years in issue moreover none of them filed returns for the years in issue petitioner also claimed the following deductions and credits deduction or credit child_tax_credit credit for child and dollar_figure dollar_figure dependent care expenses --- charitable_contribution_deduction big_number big_number burden_of_proof a taxpayer is generally required to substantiate deductions by keeping books_and_records sufficient to establish the amount of the deductions sec_6001 sec_1_6001-1 income_tax regs deductions are a matter of legislative grace and generally the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 the burden_of_proof has not shifted to respondent pursuant to sec_7491 while examination of the tax returns in issue commenced after date petitioner has not satisfied any of the criteria of sec_7491 and b indeed we found petitioner’s testimony to be questionable or inconsistent at times dependency_exemption deductions the first issue for decision is whether petitioner is entitled to the claimed dependency_exemption deductions for and sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 a dependent is defined as an individual who is either a u s citizen national or resident_of_the_united_states over half of whose support is received from the taxpayer see sec_152 and b in order to qualify as a dependent an individual must also be related to the taxpayer in one of the ways enumerated in sec_152 through or be an unrelated individual who lives with the taxpayer and is a member of the taxpayer’s household throughout the entire taxable_year of the taxpayer see sec_152 268_f2d_208 9th cir affg 30_tc_879 31_tc_1143 turay v commissioner tcmemo_1999_315 affd per order d c cir date sec_1 b income_tax regs in the present case petitioner claimed dependency_exemption deductions with respect to four individuals during the years in issue of these four only jaleshia was related to petitioner as his daughter see sec_152 for the remaining three individuals who were not related to petitioner ms pressley and tyra did not live with petitioner during the entire taxable_year of and ms stackhouse did not live with petitioner during the entire taxable_year of accordingly they do not qualify as dependents within the meaning of sec_152 sec_152 provides a special support_test in which the custodial_parent is entitled to the dependency_exemption deduction if a child as defined in sec_151 receives over half of his support during the calendar_year from his parents who live apart at all times during the last months of the calendar_year sec_152 there is no requirement in the statute that parents have married each other before the special support_test of sec_152 can apply 121_tc_245 in petitioner had custody of his daughter jaleisha and petitioner and ms stackhouse lived apart at all times petitioner thus satisfies the special support_test for jaleisha for and he is entitled to the dependency_exemption deduction for jaleisha for that taxable_year for the special support_test under sec_152 does not apply because petitioner and ms stackhouse lived together during the last months of the calendar_year petitioner did not provide any information as to the total amount of support provided to jaleisha from all sources for the total amount of support for each of the claimed dependents furnished by all sources during the year in issue must be established by competent evidence 56_tc_512 if the total amount of support is not shown and cannot be reasonably inferred from the competent evidence available it is impossible to conclude that petitioner furnished more than one-half see id pincite we sustain respondent’s determination that petitioner is not entitled to dependency_exemption deductions for ms pressley tyra and ms stackhouse for the and taxable years and for jaleisha for the taxable_year however we conclude that under the special support_test of sec_152 petitioner is entitled to the dependency_exemption deduction for jaleisha for the taxable_year filing_status to qualify as a head_of_household a taxpayer must satisfy the requirements of sec_2 under sec_2 a taxpayer shall be considered a head_of_household if he or she is not married at the close of the taxable_year is not a surviving_spouse and among other choices maintains as his or her home a household which constitutes for more than half of such taxable_year the principal_place_of_abode as a member of such household of either an unmarried daughter of the taxpayer or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 sec_1_2-2 c income_tax regs a taxpayer shall be considered as maintaining a household only if he or she pays more than one-half of the cost thereof for the taxable_year sec_1_2-2 income_tax regs in the present case respondent determined that petitioner was not entitled to head-of-household filing_status for and we have sustained respondent’s determination that ms pressley tyra and ms stackhouse were not petitioner’s dependents moreover although jaleisha lived with petitioner for more than one-half of the year during and petitioner has not provided any evidence that he paid more than one-half of the cost of maintaining a household during the relevant taxable years accordingly petitioner is not entitled to head-of-household filing_status for and and to that extent we sustain respondent’s determination respondent also determined that petitioner is entitled to a filing_status of married_filing_separately for the taxable years in issue however respondent’s determination is inconsistent with petitioner’s testimony that he was not married to either ms stackhouse or ms pressley and while the record seems to indicate that petitioner was single during the and taxable years respondent did not argue at the time of trial that petitioner’s filing_status was married_filing_separately we therefore conclude that petitioner is entitled to the filing_status of single for the years in issue child_tax_credit sec_24 provides for a credit against the tax for the taxable_year with respect to each qualifying_child of the other individuals who lived with petitioner such as ms pressley and ms stackhouse could have paid more than one-half of the cost of maintaining the household during the years in issue taxpayer the term qualifying_child means any individual if three tests are satisfied sec_24 in the present case tyra is not a qualifying_child because petitioner is not allowed a deduction under sec_151 with respect to her for see sec_24 with respect to jaleisha however we have concluded that petitioner is entitled to a dependency_exemption deduction for her for but not for moreover jaleisha satisfies the relationship_test and age_test for and see sec_24 and c accordingly she is a qualifying_child for the taxable_year and petitioner is entitled to the child_tax_credit for jaleisha for to that extent we do not sustain respondent’s determination on this issue credit for child and dependent care expenses sec_21 provides for a credit against tax in the case of an individual who maintains a household which includes as a member one or more qualifying individuals and in an amount equal to the applicable_percentage of the employment-related_expenses paid_by such individual during the taxable_year the term qualifying_individual means among other things a dependent of the taxpayer who is under the age of and with respect to whom the taxpayer is entitled to a deduction under sec_151 sec_21 the term employment-related_expenses includes expenses for certain dependent care centers sec_21 c d in the present case petitioner claimed the credit under sec_21 with respect to jaleshia for we have concluded that petitioner was entitled to dependency_exemption deduction for jaleisha for that taxable_year and thus jaleshia is a qualifying_individual however petitioner could not and did not substantiate that he incurred any employment-related_expenses within the meaning of sec_21 and evidence in the record suggests that the dependent_care_center was no longer in operation during accordingly petitioner is not entitled to the credit for child and dependent care expenses for we sustain respondent’s determination on this issue charitable_contribution deductions sec_170 allows as a deduction a charitable_contribution payment of which is made within the taxable_year a charitable_contribution includes a contribution or gift to or for_the_use_of a corporation trust community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_170 if a taxpayer makes a charitable_contribution in cash or by check the taxpayer shall maintain for each contribution either a canceled check a receipt or letter from the donee charitable_organization or other reliable written records showing the name of the donee and the date and amount of the contribution cavalaris v commissioner tcmemo_1996_308 sec_1 170a- a income_tax regs if the contribution is made in property other than money the taxpayer must also maintain a receipt or letter from the donee showing the name of the donee the date and location of the contribution and a description of the property sec_1_170a-13 income_tax regs in the case where a receipt would be impractical to obtain the taxpayer shall maintain reliable written records with respect to each item of donated property id a deduction for a contribution of dollar_figure or more will not be allowed unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organization sec_1_170a-13 income_tax regs petitioner presented two receipts from the salvation army one for and another for while neither of these receipts lists the value of the donated items respondent concedes that petitioner is entitled to a charitable_contribution of dollar_figure for each receipt petitioner however testified that he donated more items than those listed on such receipts as we indicated earlier respondent concedes that petitioner is entitled to charitable_contribution deductions of dollar_figure for the taxable_year and dollar_figure for the taxable_year the dollar_figure concession for the taxable_year is based upon one of the two receipts from the salvation army a dollar_figure donation to the army navy store and a dollar_figure donation of an automobile to the national kidney foundation the dollar_figure concession for the taxable_year is based upon the other receipt from the salvation army petitioner also testified that he contributed money to his church but did not provide any details to support these contributions we are not required to accept petitioner’s self- serving testimony patterson v commissioner tcmemo_1996_ accordingly respondent is sustained on this issue to the extent not conceded by him reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and respondent’s concessions decision will be entered under rule
